FOR IMMEDIATE RELEASE Contact: Greg Steffens, President July 24, 2008 (573) 778-1800 SOUTHERN MISSOURI BANCORP REPORTS ON FOURTH QUARTER AND YEAR END RESULTS BOARD INCREASES QUARTERLY DIVIDEND TO $.12 PER SHARE - UP 20% Poplar Bluff, Missouri - Southern Missouri Bancorp, Inc. (“Company”) (NASDAQ: SMBC), the parent corporation of Southern Missouri Bank and Trust Co. (“Bank”), today announced net income for the fourth quarter of fiscal 2008 of $1.0 million, or $.46 per diluted share, an increase of 26.6%, or $216,000, as compared to net income of $813,000, or $.36 per diluted share, during the same period of the prior year.The increase in quarterly earnings was due primarily to an increase in net interest income of $730,000, partially offset by a $431,000 increase in income tax provisions, and a $105,000 increase in loan loss provisions, compared to the same period last year.For fiscal 2008, the Company’s net income totaled $3.6 million, or $1.63 per diluted share, an increase of 23.4%, or $685,000, as compared to net income of $2.9 million, or $1.29 per diluted share, earned in fiscal 2007.The increase in earnings, compared to the prior fiscal year was due primarily to an increase in net interest income of $1.9 million, partially offset by an increase in income tax provisions of $630,000, an increase in non-interest expenses of $406,000, and an increase in loan loss provisions of $335,000, compared to the same period last year. Dividend Declared: The
